EXHIBIT 10.4
 
FORM OF LOCK-UP AGREEMENT
 
This Lock-Up Agreement dated as of March ___, 2011 (this “Agreement”) is entered
into by and between the undersigned (the “Stockholder”), Technest Holdings,
Inc., a Nevada corporation (the “Company”), and AccelPath LLC, a Massachusetts
limited liability company (“AccelPath”).  Capitalized terms used and not
otherwise defined herein shall have the meanings given to such terms in the Unit
Purchase Agreement (as defined below).
 
Recitals
 
Whereas, the Company, AccelPath and the former unit holders of AccelPath have
entered into a Unit Purchase Agreement, dated as of January 11, 2011 (the “Unit
Purchase Agreement”), which, subject to the conditions set forth therein,
provides for the exchange of all of the issued and outstanding units of
AccelPath by the Company (the “Exchange”) in consideration for the issuance of
shares of common stock and of the Company to the former unit holders of
AccelPath (the “Sellers”).
 
Whereas, the Unit Purchase Agreement provides that, as a condition to the
closing of the Exchange, each of the Sellers and certain of the existing holders
of securities of the Company (the “Existing Stockholders”) must enter into an
agreement under which the Sellers and the Existing Stockholders agree that any
securities of the Company held by them, whether now owned or hereafter acquired
(the “Securities”), shall be held subject to certain restrictions on Disposition
(as defined below).
 
Whereas, Stockholder, as a Seller or Existing Stockholder, in order to induce
AccelPath and the Sellers to enter into the Unit Purchase Agreement and to
consummate the Exchange in accordance therewith, desires to enter into this
Agreement under which the Securities held by Stockholder will be subject to the
restrictions on Disposition as required by the Unit Purchase Agreement.
 
Agreement
 
Now, Therefore, as an inducement to and in consideration of AccelPath’s
agreement to enter into the Unit Purchase Agreement and to consummate the
Exchange, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Stockholder hereby agrees as
follows:
 
1. Restrictions on Disposition.  Until the later of (a) the date that is six
months after the Closing (as defined in the Unit Purchase Agreement) and (b) the
date that is three months after the date that the Company’s registration
statement on Form S-1 (filed specifically to register the sale or sales of the
Company’s shares of common stock in connection with the planned Equity Line
Financing (as defined in the Unit Purchase Agreement)) is declared to be
effective by the Securities and Exchange Commission (the “Lock-Up Period”),
Stockholder will not, directly or indirectly, transfer, sell, offer to sell,
announce the intention to sell, sell any option or contract to purchase,
purchase any option or contract to sell, make any short sale of, grant any
option, warrant or other right for the purchase of, contract to sell, pledge or
otherwise dispose of any Securities (including without limitation, Securities
that may be deemed to be
 
 
 

--------------------------------------------------------------------------------

 
beneficially owned by the undersigned in accordance with the rules and
regulations of the Securities and Exchange Commission and securities that may be
issued upon exercise of a stock option or warrant), or enter into any swap,
hedge or other arrangement or transaction that transfers to another, in whole or
in part, any of the economic consequences of ownership of any of the Securities,
whether any such transaction described above is to be settled by delivery of
Securities or any other securities, in cash or otherwise, except as otherwise
provided in this Agreement (each of the above actions referred to herein as a
“Disposition”).
 
2. Permitted Dispositions.
 
(a) Notwithstanding the restrictions on Dispositions contained in Section 1,
Stockholder may effect a Disposition (a) pursuant to a bona fide gift or gifts;
(b) by will or intestacy or to a trust, the beneficiaries of which are the
Stockholder or, if Stockholder is an individual, members of Stockholder’s
immediate family or (c) as a distribution to limited partners, members or
stockholders of Stockholder or affiliates of Stockholder, provided that in each
case of clauses (a) through (c) above, such gift, transfer or distribution shall
be conditioned upon the donee’s, transferee’s or distributee’s execution and
delivery to the Company of a Lock-Up Agreement containing terms and conditions
identical to the terms and conditions contained herein.  For the purposes of
this Section 2, “immediate family” shall mean a spouse, domestic partner, lineal
descendant (including adopted children), father, mother, brother or sister of
the transferor.
 
(b) Notwithstanding the above and the restrictions on Dispositions contained in
Section 1, the Company, upon the approval of at least a majority of the members
of the Board of Directors of the Company, in its sole discretion, may at one or
more times during the Lock-Up Period, permit limited Dispositions by one or more
parties for any legitimate business purpose.
 
3. Legends.
 
(a) In addition to any legends that may be required by federal or state
securities laws, each stock certificate, book entry or other form of evidence
representing Securities held by Stockholder shall be stamped or otherwise
imprinted with the following legend:
 
“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS OF A
LOCK-UP AGREEMENT DATED MARCH ___, 2011 BY AND BETWEEN THE HOLDER HEREOF, THE
ISSUER AND CERTAIN OTHER PARTIES AND MAY ONLY BE SOLD OR TRANSFERRED IN
ACCORDANCE WITH THE TERMS THEREOF.”
 
(b) The Company shall be obligated to reissue and deliver substitute
certificates without the foregoing legend and shall instruct its transfer agent
to remove such legend at the request of Stockholder when the restrictions on
Disposition lapse in accordance with this Agreement.
 
(c) Stockholder hereby agrees and consents to the entry of stop transfer
instructions with Company’s transfer agent against the transfer of the
Securities except in compliance with this Agreement.
 
 
- 2 -

--------------------------------------------------------------------------------

 
4. Term.  This Agreement shall be effective upon the Closing and shall terminate
and shall be of no further force and effect upon the earlier of (a) the expiry
of the Lock-Up Period and (b) the ten month anniversary of the Closing.
 
5. Miscellaneous.
 
(a) Authority; Successors and Assigns.  The undersigned hereby represents and
warrants that the undersigned has full power and authority to enter into this
Agreement.  The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, legal
representatives and permitted successors and assigns.
 
(b) Governing Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the internal laws of the State of Nevada (without
giving effect to principles of conflicts of laws).
 
(c) Specific Performance.  The parties to this Agreement agree that, in the
event of any breach or threatened breach by any party to this Agreement of any
covenant, obligation or other provision set forth in this Agreement for the
benefit of any other party to this Agreement, such other party shall be entitled
(in addition to any other remedy that may be available to it) to (i) a decree or
order of specific performance or mandamus to enforce the observance and
performance of such covenant, obligation or other provision and (ii) an
injunction restraining such breach or threatened breach.
 
(d) Amendments.  This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the parties hereto.
 
(e) Severability.  In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.
 
(f) Counterparts.  This Agreement may be executed in separate counterparts, each
of which shall be deemed an original and both of which shall constitute one and
the same instrument.
 
 
- 3 -

--------------------------------------------------------------------------------

 
In Witness Whereof, the parties hereto have executed and delivered this
Agreement as of the date first set forth above.
 


 
 
 
 

 
Stockholder




By:________________________________
 
Print Name:__________________________
 
Address:____________________________
 
 






Technest Holdings, Inc.






By:________________________________
 
Print Name:__________________________
 
Title:_______________________________
 




 
AccelPath LLC






By:________________________________
 
Print Name:__________________________
 
Title:_______________________________

 
Lockup Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 